Citation Nr: 1136244	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1953 to July 1957.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the rating for the Veteran's bilateral hearing loss from 0 to 10 percent, effective from December 17, 2004, the date of the claim for an increased rating.  The Veteran has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  A May 2006 rating decision continued to deny the claim for a higher rating beyond 10 percent.

In January 2009 and again in May 2011, the Board remanded the hearing loss claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  As such, the Board is deciding the claim for a rating higher than 10 percent for bilateral hearing loss.  

Also in May 2011, the Board remanded the claim for service connection for tinnitus to the AMC for additional development and consideration, including the preliminary question of whether an appeal had been perfected.  However, in an August 2011 rating decision, on remand, the AMC granted the claim for service connection for tinnitus.  The Veteran has not since appealed either the initial rating or effective date assigned for this disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in the right ear and Level VIII hearing loss in the right ear.  




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100, 4.86(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2005, prior to initially adjudicating the claim in April 2005, so in the preferred sequence.  More recent May 2006 and November 2010 letters complied with Dingess.  And of equal or even greater significance, since providing this additional Dingess notice, the AMC has readjudicated the claim in the August 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records and personal statements.  The RO/AMC obtained his VA outpatient treatment records, and arranged for VA compensation examinations in March 2004, March 2005, August 2008 and July 2011 to assess and then reassess the severity of his bilateral hearing loss.  

A more contemporaneous examination is not needed since there is already sufficient evidence of record to determine the severity of the bilateral hearing loss in relation to the schedular requirements.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Notably, the AMC complied with the May 2011 Board remand by arranging for that additional July 2011 VA examination.  Moreover, the AMC also complied with the January 2009 and May 2011 Board remands by obtaining outstanding VA outpatient treatment record, which were then reviewed by that examiner.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

The Board's May 2011 remand further requested that the VA examiner comply with the recent CAVC case of Martinak v. Nicholson, 21 Vet. App. 447 (2007), particularly for comment on the functional loss due to the Veteran's hearing loss disability, which was then provided by the July 2011 examiner.  See again D'Aries, 22 Vet. App. at 105; see also Dyment, 13 Vet. App. at 146-47.  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  Indeed, the Veteran believes his hearing loss has affected his daily and social life.  Importantly, he reports that he was a preacher for over 40 years, but can no longer function in that job because he cannot hear the individual audience responses, particularly when teaching Bible classes.  See April 2009 statement.  
To that end, on remand from the Board, the July 2011 VA examiner determined the Veteran's hearing loss has significant occupational impairment effects, namely, poor hearing levels that result in difficulty with communication.  But under Martinak, even if this examiner's description of these functional effects was insufficient, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  There is no such allegation here.

Moreover, although the Board also remanded the claim so the AMC could obtain outstanding private treatment records, the AMC was unable to do so.  In this regard, the AMC requested the Veteran to complete a VA authorization form and provide details on his private treatment from M.A. at Audibel in Sebring, Florida, but he failed to respond.  Thus, the AMC undertook sufficient steps to comply in obtaining any outstanding records from private treating providers.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Increased Rating for Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as 10-percent disabling under 38 C.F.R. § 4.85, DC 6100.  The Veteran contends it is worse.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing loss are determined by mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The pertinent medical evidence for consideration consists of VA compensation audiology examination reports dated in March 2004, March 2005, August 2008 and July 2011, VA outpatient treatment records and a private audiology evaluation.  

The RO received the Veteran's claim seeking an increased rating in December 2004.  Thus, the temporal focus for an increased rating claim begins one year prior to receipt of the December 2004 claim.  Hart, 21 Vet. App. at 505.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

On VA audiology examination in March 2004.  The Veteran's puretone thresholds, in decibels, were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

25
30
55
50
LEFT

50
60
60
60

The average loss was 40 decibels in the right ear and 58 decibels in the left ear.  
Speech recognition ability was 96 percent in the right ear and 80 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level I in the right ear and Level IV in the left ear.  These findings warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.

The Veteran then had another VA audiology examination in March 2005, which provided evidence supporting his current 10 percent rating.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
35
50
55
LEFT

55
60
60
60

The average loss was 43 decibels in the right ear and 59 decibels in the left ear.  
Speech recognition ability was 88 percent in the right ear and 68 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level II for the right ear and Level V for the left ear.  These findings warranted a 10 percent disability rating under 38 C.F.R. § 4.85, Table VII.

Further considering the March 2005 examination results for the left ear, the Board notes that the pattern warrants application of the provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a), since the puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz).  Even taking the higher of the values of Tables VI (Level V) and VIa (Level IV), the left ear still only has at most Level V hearing loss.  Combined with the Level II assignment for the right ear (non-extraordinary hearing loss pattern), this still only results in a 10 disability rating.  38 C.F.R. § 4.85, Table VII.  

The Veteran then had another VA audiology examination in August 2008.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
30
60
55
LEFT

50
50
50
50

The average loss was 44 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 88 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level I for the right ear and Level II for the left ear.  These findings warrant a 0 percent disability rating under 38 C.F.R. § 4.85, Table VII.

The Veteran then had another VA audiology examination in July 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
45
65
60
LEFT

65
70
70
65

The average loss was 54 decibels in the right ear and 68 decibels in the left ear.  
Speech recognition ability was 86 percent in the right ear and 52 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level II for the right ear and Level VIII for the left ear.  These findings warrant a 10 percent disability rating under 38 C.F.R. § 4.85, Table VII.

Further considering the July 2011 examination results for the left ear, the Board notes that the pattern warrants application of the provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a), since the puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz).  Even taking the higher of the values of Tables VI (Level VIII) and VIa (Level V), the left ear still only has at most Level VIII hearing loss.  Combined with the Level II assignment for the right ear (non-extraordinary hearing loss pattern), this still only results in a 10 disability rating.  38 C.F.R. § 4.85, Table VII.  

Notably, the Veteran submitted a private audiology evaluation report from M.A. of Audibel in Sebring, Florida, dated in February 2011.  From all indications, it was performed by a licensed audiologist (Au.D) and the speech discrimination percentages were compliant with Maryland CNC standards, meeting the requirements for hearing impairment examinations under § 4.85(a).  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board, but not the Court, is empowered to interpret the results of an audiograph and make factual findings in the first instance and, if necessary, to remand uninterpreted audiograms for interpretation).  
This evaluation revealed an average loss of 35 decibels in the right ear and 40 decibels in the left ear, and speech recognition ability of 88 percent bilaterally.  When applied to Table VI, this equates to Level II hearing loss bilaterally, which, in turn is rated as 0 percent under Table VII.  Therefore, the private evaluation does not provide any basis to support his claim for a rating higher than 10 percent.

There is no basis to "stage" the Veteran's rating under Hart.  The Veteran's bilateral hearing loss has never been more than 10-percent disabling at any time since December 2003, one year prior to filing his current claim.  The preponderance of the evidence is against his claim, so the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board acknowledges the July 2011 examiner's comment of significant occupational effects caused by his hearing loss, but there is no indication it precludes his ability to obtain and maintain substantially gainful employment.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria for this disability.  In short, his occupational and functional limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration.  See Martinak, 21 Vet. App. at 455-56.

In other words, there is no indication his hearing loss caused marked interference with his employment beyond that contemplated by his 10 percent schedular rating that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  See Thun, 22 Vet. App. at 111; see also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran has not required any hospitalizations, let alone frequent, related to his hearing loss.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to a rating higher than 10 percent for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


